UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7034


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ROBERT M. KEENAN,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:04-cr-00484-AMD-1)


Submitted:   September 26, 2013        Decided:   September 30, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert M. Keenan, Appellant Pro Se. Peter Jeffrey Martinez,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert M. Keenan appeals the district court’s order

denying his motion to dismiss the indictment, filed eight years

after   his     conviction     became   final,   as   untimely.      We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                   United

States v. Keenan, No. 1:04-cr-00484-AMD-1 (D. Md. May 10, 2013).

We   dispense    with   oral    argument    because   the   facts   and   legal

contentions     are   adequately    presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2